                   Case 1:19-cv-00991-LM Document 12 Filed 11/05/19 Page 1 of 2

USDCNH-96 (Rev. 7/14) Appealance ofCounsel



                                   IJxnBn      STRTBS DISTnICT COURT
                                                           for the
                                                District of New Hampshire


                Travis Jared Park, Pro Se                     )
                           Plaíntíff                          )
                              V                               )      CaseNo.      1:19-cv-991-LM
  Scott Bailey, Christopher Wagner and Steven Rus             )
                          Defendant
                                                              )

                                             APPEARANCE OF COUNSEL

To       The clerk of court and all parties ofrecord

         I am admitted or otherwise authorized to practice in this court, and I appear in this case   as counsel for:


         Steven Russo (in his offical caoacitv as head of Citv of Keene Políce


Date          11t05t2019                                                         /s/ Matthew R. Johnson. Esouire
                                                                                        Attorney's signature


                                                                                  Matthew R. Johnson 13076
                                                                                    Prínted natne and bar number
                                                                                    Devine Millimet & Branch
                                                                                      111 Amherst Street
                                                                                     Manchester, NH 03101

                                                                                              Address


                                                                                 mioh nson@devi nemi     I I i   met. com
                                                                                          E-mail address

                                                                                         (603) 669-1000
                                                                                         Telephone number



                                                                                           FAXnumber
              Case 1:19-cv-00991-LM Document 12 Filed 11/05/19 Page 2 of 2

   You need not complete a cerlificate of service for any parly served electronically using the court's CM/ECF systetn

                                           CERTIFICATE OF SERVICE

I hereby certify that this Appearance was served on the following persons on this date and in the
manner specified herein;

Electronically Served Through ECF
Scott Bailev
ChristopheÍ Wagner



Conventionally Served:
Travis Jared Park




         11t05t2019                                                    /s/ Matthew R. Johnson, Esquire
Date                                                       Signature
